DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
It is unclear what structure is required of “a coarse prefiltration” and what that is.
“a feed and neutralization tank” is indefinite as it is unclear if this is the same as the “feed tank” in fluidic communication with the “a coarse prefiltration or screen” or a different, additional feed tank.
It is unclear what structure or properties constitute a “low foul” reverse osmosis membrane.
“said inlet of said fourth pump” lacks antecedent basis in the claim.
“the total dissolved solids” and “the water emanating from the reject port” lack antecedent basis in the claim.
It is unclear how the ceramic microfilter unit/module and the reverse osmosis filter of Claim 1 are related. There does not appear to be any connection between the two elements. It is also unclear how the “a coarse prefiltration or screen” is connected to the reverse osmosis filter. It is impossible to determine any reasonable relationship among these critical elements without a clear connection among the critical elements.
Claim 2
“said water” is indefinite as there does not appear to be antecedent basis and it is not clear what water is being referred to.
It is unclear what “industrial applications” includes and how this defines the “water”.
Claim 3
“said water” is indefinite as there does not appear to be antecedent basis and it is not clear what water is being referred to.
It is unclear what “laundry applications” includes and how this defines the “water”.
Claim 4
“said water” is indefinite as there does not appear to be antecedent basis and it is not clear what water is being referred to.
It is unclear what “food processing applications” includes and how this defines the “water”.
Claim 5
“said water” is indefinite as it lacks antecedent basis in the claim. The claim recites “a source of water” but not actually water. It is also noted that in apparatus claims, the contents of the apparatus are not limiting to the structure.
Claim 5 recites “a return conduit carrying CMF back to said CMF recirculation pump”. However, it is unclear from where the CMF concentrate is coming from.
“in said concentrate reject;” is indefinite as it is unclear what this element is. Is this supposed to be - - in said concentrate reject conduit - -? 
“of said ceramic element of said ceramic element” is repetitive and should be corrected.
“said ceramic filtration system” lacks antecedent basis in the claim.
Is the “a pretreatment element” on page 55 of Claims the same as that on Page 54 or are they separate, distinct elements? If they are different, they should be clearly claimed as such. If they are the same, they should be clearly claimed as such.’
“said first stage of said RO filtration” lacks antecedent basis in the claim.
It is unclear what a “low fouling” RO membrane requires.
Claim 11
“said means for controlling said differential pressure” lacks antecedent basis in the claim.
Claim 14
It is unclear if Claim 14 further limits claims 13 from which it depends. Claim 13 is drawn to a water filter. Claim 14 further describes what the CFM feed pump does and how it operates. This does not further limit the structure of Claim 13. It is interpreted that Claim 14 is not further limiting.
Claim 15
It is unclear if Claim 14 further limits claims 13 from which it depends. Claim 13 is drawn to a water filter. Claim 14 further describes what the CFM feed pump does and how it operates. This does not further limit the structure of Claim 13. It is interpreted that Claim 14 is not further limiting.
Claim 16
It is unclear what “cleaning” requires in the process.
“a CMF recirculation loop” in line 6 is indefinite as it is unclear if this is referring back to the pervious CMF recirculation loop or an additional CMF recirculation loop.
“pumping said water” is indefinite as it is unclear which water is referred to; is it the water from the source, or the water after pH adjusting, from the pretreatment element, or from the CMF recirculation loop?
It is unclear if the “CMF recirculation loop” includes the CMF module or if they are separate elements.
It is interpreted that the CMF module comprises a CMF membrane filter.
“said CMF concentrate reject flow” lacks antecedent basis in the claim.
“said concentrate reject flow conduit” lacks antecedent basis in the claim.
“said concentrate reject flow discharged” lacks antecedent basis in the claim.
“said CMF concentrate reject conduit” lacks antecedent basis in the claim.
It is unclear what is required for a membrane to be a “low fouling” RO membrane.
“said concentration factor” is indefinite as it is unclear if this is referring to the “actual” or “desired” concentration factor previously claimed.
Is the “a control valve” at the bottom of page 60 referring back to the previously claimed control valve or claiming an additional, distinct control valve.
“the amount of RO concentrate reject flow” lacks antecedent basis in the claim.
“said RO concentrate reject valve” lacks antecedent basis in the claim.
“the differential pressure across said RO filter housing” lacks antecedent basis in the claim.
“said control valve in said RO conduit” is indefinite as there are at least two control valves in RO conduits claim (RO concentrate reject conduit and RO return conduit).
The RO and CMF portions of Claim 16 do not appear to have any connection to each other. It is unclear how these elements are related and what is required of the processes together. Without this nexus, it is impossible to understand the process and the scope of the claim.
Claim 17
Claim 17 does not further limit Claim 16 from which it depends. Claim 16 already recites “high temperature, low fouling membranes”.
Claim 18
It is unclear what “industrial wastewater” requires and how this defines the “water”.
Claim 19
It is unclear what “laundry wastewater” requires and how this defines the “water”.
Claim 20
It is unclear what “food processing water” requires and how this defines the “water”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-4 do not recite any additional elements of the water filter that would further define the structure of the water filter in Claim 1 from which each of the claims independently depend from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Means for language is interpreted as follows:

“means for adjusting the pH...” — a feed and neutralization tank (page 9, para. 1) or
equivalent structures thereof.

“means for selecting a desired CMF concentration factor...” - this can be
accomplished mentally.

“means for computing an actual CMF concentration factor based on said CMF
filtrate flow and said CMF concentrate reject flow” — this can be accomplished mentally or
using pencil and paper.

“means for controlling said CMF concentrate reject valve based on said
concentration factor” — includes a flow control device (based on page 3, para. 2) or equivalents
thereof which include a human and human action.

“means for selecting a desired RO concentration factor...” - this can be
accomplished mentally.

“means for computing an actual RO concentration factor based on said RO filtrate
flow and said RO concentrate reject flow” — this can be accomplished mentally or using pencil and paper.

“means for controlling said RO concentrate reject valve based on said concentration
factor” — includes a flow control device (based on page 3, para. 2) or equivalents thereof which
include a human and human action.

“means for computing the differential pressure across said RO filter housing” — a
PLC or equivalents thereof which include human mental or paper and pencil calculations.

“means for controlling said control valve insaid RO conduit varying the flow of RO
concentrate through said RO return conduit” — means for include a PLC or equivalents
thereof and human mental steps or pencil and paper calculations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (2013, PDF) and further in view of Oklejas (US Pub. No. 2008/0105617) and Oklejas Jr. (US Pub. No. 2011/0198290), and Savage et al. (USP 6110376).
Claims 1- 21: Bhattacharya et al. teach a water filter system and process for treating water comprising a ceramic microfiltration system (title) said system including a ceramic microfiltration membrane (page 49, para. 3), a source of water (Fig. 1, raw composite tannery wastewater), means for adjusting the pH of the water prior to entering the CMF recirculation loop (Fig. 1, wastewater tank), a CMF feed pump (Fig. 1, CMF feed pump), a concentrate recirculation return conduit (Fig. 1, path from CMF back to wastewater tank), a reject port shown at the interface of the recirculation line and the CMF module (Fig. 1), a filtrate port and conduit (line to CMF treated tannery wastewater tank), the claimed RO system and recirculation loop including a pretreatment device (Fig. 1, CMF treated tannery wastewater tank), a RO module, a reject recirculation line, a pump (Fig. 1, RO high pr. Pump), a RO concentrate reject port for communication of RO concentrate to RO return conduit (Fig. 1, see the line out of the RO module, a filtrate port for sending filtrate for reuse (see the line of RO treated water),
They do not depict a recirculation pump in the CMF concentrate recirculation line, however, one of ordinary skill in the art would understand that a pump would be required to pressurize the flow of the reject in order to flow back to the feed tank, as is the typical use of a pump.
	Bhattacharya et al. do not teach the valves placed as claimed.
Oklejas teaches, and one of ordinary skill in the art at the time of the invention would have found it obvious, that valves are standard in reverse osmosis and filtration systems in the art. Oklejas depicts a two filter system comprising a membrane (Fig. 3, 12) having a feed control valve (26), a concentrate control valve (see the valve in the concentrate line from 16), and filtrate control valve (34). Valves are placed for controlling the fluid flow in either the feed or concentrate lines and/or in and out of membranes. One of ordinary skill in the art would have found it obvious to include valves placed at the required areas as demonstrated by Oklejas in order to control the flow of fluid through the filtration device.
Bhattacharya et al. do not teach a pump in the concentrate line.
Oklejas teaches a pump in the concentrate line (Fig. 3, 80) for pressurizing the fluid in the brine line.
One of ordinary skill in the art at the time of the invention would have found it obvious to include a pump to pump the brine through the concentrate line providing sufficient pressure for such.
Bhattacharya et al. do not teach a conduit for disposal of concentrate. Oklejas teaches a path in the concentrate line including a port for directing concentrate for disposal to 88 (Figure 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to include such a disposal line in Bhattacharya et al.’s CMF and RO concentrate lines in order to remove brine that is too concentrated from the system. 
Bhattacharya et al. do not teach flow meters in the filtrate and brine lines.
Oklejas et al. Jr. teaches flow meters (Fig. 3, 150 and 148) in both the filtrate and brine lines of the filter. The flow meters detect and transmit flow rate signals to the controller 140 [0035-0036]. That flow signal can be compared with other parameters in order to control the pump to pump more or less [0047]. One of ordinary skill in the art at the time of the invention would have found it obvious to include flow meters in Bhattacharya et al.’s concentrate and filtrate flow paths in order to measure flow rate and flow parameters that could be used to determine pump speed and other system requirements. 
The ‘means for’ language in the claims which is described above as being equivalent or the same as a human calculation or thought are met by Bhattacharya et al. as explained above.
Bhattacharya et al. do not teach that the pumps are associated with a variable frequency drive.
Oklejas Jr. teaches a variable frequency drive for controlling the pump (112) in response to sensed flow conditions and as output by the control device [0038 and 0039]. One of ordinary skill in the art at the time of the invention would have found it obvious to include a variable frequency drive with Bhattacharya et al.’s feed pumps in order to provide automatic regulation of the pumps based on sensed flow conditions.
Bhattacharya et al. do not teach two banks of membranes with multiple membranes in each bank.
Savage et al. teach a typical RO membrane arrangement includes multiple banks of membranes each bank comprising multiple arrays (col. 6, lines 40-55). The pressure across the membranes is controlled by valves and pumps (col. 6, lines 56-64).
One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate at least 2 banks and multiple arrays in each bank of RO membranes in order to reduce the amount of time required to process wastewater and because it is a typical arrangement found in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778